First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 09/09/2020 and 12/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Based on applicant’s election of Group II and movement disorder, claims 1-22, 25-51, 53-57 and 61-65 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 23, 24, 52, 58-60, 66 and 67 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a method of “use”.  The claims recite a “use” without setting forth any steps involved in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 52, 58-60, 66 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for seizure, depression, etc. does not reasonably provide enablement for treatment of mood or movement disorders or pain in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. The compounds are steroid derivatives such as ganaxolone derivatives.
	(b) Scope of the diseases covered.  The claims cover a staggering array of disorders. These are so widely varied that there is no such thing as a representative movement disorder. Some effect just a single organ, such as eye movement disorders; some effect the entire body.
Movement disorders (or motor disorders), applicant’s elected species, fall into two general categories (although some diseases, such as Huntington's disease and Wilson's disease have aspects which place them into both categories). 
The first are the Hypokinetic Movement Disorders, too little movement. These include Parkinson's Disease itself and Parkinsonism-Plus Syndromes. a category which includes Progressive supranuclear palsy (PSP), Multiple system atrophy (MSA), Striatonigral degeneration (SND), Olivopontocerebellar atrophy (OPCA), Shy-Drager syndrome (SDS), Lytico-Bodig or parkinsonism-dementia-ALS complex of Guam (PDACG), Cortical-basal ganglionic degeneration (CBGD), and Progressive pallidal atrophy. Also in this category are a collection of disorders called Hereditary Parkinsonisms.  These include Hereditary juvenile dystonia-parkinsonism, Autosomal dominant Lewy body disease, Huntington's disease (HD), Wilson's disease (WD), 
The second category is the Hyperkinetic Movement Disorders, too much movement. 
A. The most frequent types of these are the tremors, a broad category. One category is the Postural and action tremors.  The most important of these is Essential tremor (ET), a postural tremor which is the most frequent hyperkinetic movement disorder. Orthostatic tremor ("shaky legs syndrome") and primary writer's tremor and other examples of postural tremors. Postural and action tremors include physiological tremors aggravated by stress, fatigue, anxiety, endocrine disorders (hypoglycemia, thyrotoxicosis, pheochromocytoma), drugs  (adrenocorticosteroids , Beta agonists, dopamine agonists, amphetamines, lithium, tricyclic antidepressants, neuroleptics, theophylline, caffeine, valproic acid) and toxins (alcohol withdrawal, mercury ("Hatter's shakes"), lead, arsenic). These can also be triggered by CNS disorders, including Parkinson's disease, Idiopathic dystonia, including focal dystonias, Charcot-Marie-Tooth syndrome and dysgammaglobulinemia).  Another type is cerebellar tremor, which most commonly arises from multiple sclerosis but can also arise from inherited degenerative cerebellar disorders or stroke. Another types is the Kinetic (intention) tremor, which can arise from Multiple sclerosis, trauma, tumor, vascular disease, Wilson's acquired hepatocerebral degeneration, drugs, and mercury poison. Examples include Cerebellar kinetic tremor, and rubral tremor. Another type is the rest tremors, typically seen in 
B. Another category comprises the Choreas.  The best known of these is Huntington's Disease, which is a hereditary chorea, as is Benign hereditary chorea and Neuroacanthocytosis (NA). There are Developmental choreas, notably Physiological chorea of infancy and Cerebral palsy.  There are Aging choreas such as Buccal-oral-lingual dyskinesia, edentulous orodyskinesia and Senile chorea.  There are infection choreas, such as Sydenham's chorea (St. Vitus' dance) and Encephalitis lethargica and choreas arising from Creutzfeldt-Jakob disease. There are Toxin-induced choreas, arising from alcohol intoxication and withdrawal, anoxia, carbon monoxide, Mn, Hg, thallium, and toluene.  There are Coreas arising from Neurometabolic disorders such as Wilson's disease, Lesch-Nyhan disease, Leigh's disease, porphyria, assorted lysosomal storage disorders and amino acid disorders. There are Choreas from other metabolic causes, such as hyperglycemia (which can cause hemichorea and hemiballism), Pregnancy (leading to chorea gravidarum), as well as Choreas arising from Hyperthyroidism, Hypoparathyroidism (various types), Hypernatremia, hyponatremia, hypomagnesemia, hypocalcemia and Hypoglycemia. There are drug-induced choreas, arising from neuroleptics (tardive dyskinesia), amphetamines, tricyclics, oral contraceptives, anticonvulsants, anticholinergics, and even from antiparkinsonian drugs, as well as “birth control pill chorea”. There are choreas arising from nutritional 12 deficiency in infants. Still other types of choreas arise from assorted CNS degenerations including Olivopontocerebellar atrophy, Azorean disease, ataxia telangiectasia, tuberous sclerosis, Hallervorden-Spatz, dentato-rubral-pallido-lysian atrophy (DRPLA), familial calcification of basal ganglia and Acquired hepatocerebral degeneration. There is also Tardive akathisia and Tardive tourettism which are related to tradiver dyskesia but have completely different origins. Paroxysmal dyskinesias, which are subdivided into kinesigenic and nonkinesigenic disorders, and are treated quite differently, are also generally categorized with the choreas.  
C. Beyond the choreas, there are a huge number of dystonias. These involve sustained muscle contractions that produce twisting and repetitive movements or abnormal postures. Dystonia is focal if a single area is involved, segmental if 2 or more contiguous areas are affected, multifocal if 2 or more noncontiguous body regions are involved, or generalized. Probably best known are the Idiopathic (primary) dystonias, including idiopathic torsion dystonia (ITD, which exists classic and Nonclassic forms), and hereditary torsion dystonia.  There are also the Dystonia-plus syndromes, including Myoclonic dystonia, Dopa-responsive dystonia (DRD), Rapid-onset dystonia-parkinsonism (RDP) and Early-onset parkinsonism with dystonia (EPD), Juvenile parkinsonism-dystonia and Hereditary spastic paraplegia with dystonia. There is a whole series of dystonias which are secondary to assorted neurodegenerative disorders such as Progressive supranuclear palsy, Multiple system atrophy, Corticobasal ganglionic degeneration, multiple sclerosis, Central pontine myelinolysis, Wilson's disease, Progressive pallidal degeneration, Hypoprebetalipoproteinemia, 
D. There are also related movement disorders called Pseudodystonias which can arise from an assortment of problems, including Atlantoaxial subluxation, Syringomyelia, Arnold-Chiari malformation, Trochlear nerve palsy, Vestibular torticollis, Posterior fossa mass, Congenital postural torticollis, Congenital Klippel-Feil syndrome, Isaac's syndrome, Sandifer's syndrome and Satoyoshi syndrome. 
E. Another form of hyperkinetic movement disorders is the stereotyped motor behavior seen in autism and Rett's, Angleman's, and Asperger's syndromes, in Tourette Syndrome and other tic disorders, and in many forms of OCD. There is also Painful legs-moving toes syndrome (PLMTS), sometimes called Restless-leg syndrome. 
F. There are also Startle Syndromes.  These include Primary startle syndromes (Hereditary hyperekplexia, Symptomatic hyperekplexia, Startle epilepsy) and cultural Startle syndromes, notably, “Jumping Frenchmen” latah, and myriachit. Some startle syndromes are secondary to brain disease, including thalamic infarct, post-anoxic encephalopathy, brainstem lesions (which can arise from stroke, encephalitis and MS), paraneoplastic brainstem encephalitis, subacute viral encephalomyelitis, brainstem haemorrhage, sarcoidosis and compression of the cervico-medullary junction. There is also psychogenic startles, which are not true reflexes and have a longer latency. 
G. Also included are an assortment of ocular mobility disorders such as the Exotropias (acquired, intermittent, congenital, and  pseudoexotropia), Convergence Insufficiency, A and V Patterns, various  esotropias (Congenital, acquired, Accommodative, infantile, “Esotropia with High AC/A Ratio”, and  Pseudoesotropia), assorted palsies of the  eye 
	The above list is by no means complete and includes disorders with opposite effects, i.e., hypokinetic movement disorders and hyperkinetic movement disorders.

 (2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(3) Direction or Guidance:  That provided is very limited. The dosage range is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for and specific movement disorder.

(4) State of the Prior Art: These compounds are steroid derivatives.  So far as the examiner is aware, no single compound of any kind has been used for the treatment of 


(5) Working Examples:
(6) Skill of those in the art: This varies considerably, since there is a huge range of movement disorders, and vast variety in their causes and mechanisms. The skill level in many of these is very low.  For example, Tardive dyskinesia is one of the more feared adverse effects of neuroleptic drugs, because it is relatively common, and generally irreversible. No established medications exist to treat TD itself, and in the absence of any evidence of efficacy against TD, the examiner is justified is questioning the enablement of claims embracive of TD (see Ex parte Sudilovsky, 21 USPQ2d 1702). The related tardive akathisia is also untreatable with pharmaceuticals. As another example, medical therapy for Wilson disease is still controversial, but since it involves loss of the ability to export copper from the liver into bile and to incorporate copper into hepatic ceruloplasmin, agents that are employed have been those which have an affinity for Copper, such as chelating agents, so as to reduce the body’s copper overload. The claimed compounds in this case are not disclosed to have such a property. The majority of movement disorders cannot be treated per se, but instead, drugs are given to ameliorate symptoms, if possible. Further, one of ordinary skill in the art knows that many movement disorders arise from underlying diseases such as autism, Multi-infarct dementia, prion infection or neurodegenerative conditions (e.g.  Olivopontocerebellar atrophy Multiple system atrophy, Corticobasal ganglionic degeneration, and Central pontine myelinolysis) which cannot be treated 
(7) The quantity of experimentation needed: Due to the differences in movement disorders, this is expected to be very great. 

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 24, 60, 66 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite for the following reasons:
Claims 23 and 24 are indefinite because they merely recite a “use” without any active, positive steps delimiting how this use is actually practiced and, thus, it is unclear what process is encompassed by the claimed invention (see MPEP § 2173.05(q)).  
For the purpose of art rejection, the claims are interpreted as being drawn to a method of treatment.
Claims 24, 52 and 60 recite “treatment” or “treating a subject, namely, an animal or human, for a medical condition, wherein the subject is in need of treatment to treat the medical condition”.  The claims do not identify the subject in need of treatment/treating.  Is applicant suggesting treatment/treating of any subject irrespective of the condition? and
Claims 23, 24 and 60 recite “wherein a product or composition from claim 1” or “combining a product or composition of claim 1 and another medication” or “an effective amount of the pharmaceutical composition of claim 25”, respectively.  However, claims 1 and 25 are drawn compounds not compositions.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation mood disorder, pain or movement disorder as well as involuntary movement, and the claim also recites “(any form of depression, major depression, postpartum depression, bipolar, anxiety), (neuropathic pain, fibromyalgis) or (seizure, epilepsy, involuntary movement (Parkinson’s), dyskinesia, tremor, RLS) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “anther medication”, and the claim also recites “(more specifically a medication compatible with the oily vehicle)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 52 and 60 recite the broad recitation “a subject”, and the claim also recites “an animal or human” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 24, 52, 58-60, 66 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkmann et al. (WO 2015/081170 cited by applicant on IDS submitted 11/25/2019).
Volkmann et al. teaches ganaxolone prodrugs such as:

    PNG
    media_image1.png
    201
    212
    media_image1.png
    Greyscale
wherein X1 is C(O)R1 and R1 is alkyl, cycloalkyl or aryl with increased aqueous solubility and bioavailability relative to ganaxolone useful in treatment of epilepsy, seizure, depression (see the entire article, especially Abstract; paragraphs 0004, 0005, 0082-0093, 0097, claims 1, 2 and 46).  The reference exemplifies

    PNG
    media_image2.png
    201
    321
    media_image2.png
    Greyscale
(see paragraph 0083) and also teaches (i) the combination with other medication as recited by instant claim 24 (see for example, paragraphs 00126 and 00135) and (ii) the use of an oily vehicle as recited by instant claim 52 (see for example, paragraphs 00159, 00171 and 00180).  The method of use taught by the reference is encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 23, 24, 52, 58-60, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann et al. (WO 2015/081170 cited by applicant on IDS submitted 11/25/2019).
Volkmann et al. teaches ganaxolone prodrugs such as:

    PNG
    media_image1.png
    201
    212
    media_image1.png
    Greyscale
wherein X1 is C(O)R1 and R1 is alkyl, cycloalkyl or aryl with increased aqueous solubility and bioavailability relative to ganaxolone useful in treatment of epilepsy, seizure, depression (see the entire article, especially Abstract; paragraphs 0004, 0005, 0082-0093, 0097, claims 1, 2 and 46).  The reference exemplifies

    PNG
    media_image2.png
    201
    321
    media_image2.png
    Greyscale
(see paragraph 0083) and also teaches (i) the combination with other medication as recited by instant claim 24 (see for example, paragraphs 00126 and 00135) and (ii) the use of an oily vehicle as recited by instant claim 52 (see for example, paragraphs 00159, 00171 and 00180).  


However, as noted above, the reference teaches X1 is C(O)R1 and R1 is alkyl, cycloalkyl or aryl and that the compounds would have increased aqueous solubility and bioavailability relative to ganaxolone.  Based on said teaching, it would have been obvious to one having ordinary skill in the pharmaceutical art at the time of the invention to select any of the species of the genus taught by the reference, including those of the instant claims, because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties, i.e., increased aqueous solubility and bioavailability relative to ganaxolone and, thus, the same use as the genus as a whole.
Additionally, the court has held that an ester is ordinarily unpatentable over the alcohol from which it is derived; since esterification is so well understood and widely practiced in chemical art.  Ex parte Korten, 71 USPQ 173.  
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628